In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 15-1545V
                                  Filed: January 29, 2019

* * * * * * * * * * * * * *
DAVID MERRITT,             *                         UNPUBLISHED
                           *
     Petitioner,           *
                           *
v.                         *                         Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Jeffrey Pop, Esq., Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Adriana Teitel, Esq., United States Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On December 17, 2015, David Merritt (“Mr. Merritt” or “Petitioner”) filed a petition
pursuant to the National Vaccine Injury Compensation Program.2 Petitioner alleges that he
developed Bell’s Palsy after receiving the influenza (“flu”) vaccine he received on November 11,
2013. Stipulation, filed August 27, 2018, at ¶¶ 1-4. On August 27, 2018, the parties’ filed a joint
stipulation awarding petitioner compensation, which the undersigned adopted as her Decision
awarding damages on August 28, 2018. ECF No. 44.


1
   The undersigned intends to post this Ruling on the United States Court of Federal Claims'
website. This means the ruling will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical
or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, undersigned is required to post
it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).

2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
         On November 6, 2018, Petitioner filed an application for attorneys’ fees and costs. ECF
No. 49 (“Fees App.”). Petitioner requested total attorneys’ fees and costs in the amount of
$33,571.25 (representing $29,713.00 in attorneys’ fees and $3,858.25 in costs). Fees App at 4.
Petitioner is also requesting costs incurred for expert reports prepared by Dr. David Moore, for a
total of $23,650.00 – in sum, Petitioner requests a total of $57,221.25. Pursuant to General Order
No. 9, Petitioner has indicated that he has not personally incurred any costs in pursuit of this
litigation. Id at 4. Respondent responded to the motion on November 16, 2018, stating
“Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case” and requesting that the undersigned “exercise her discretion and determine a
reasonable award for attorneys’ fees and costs.” Resp’t’s Resp. at 2-3. ECF No. 50. Petitioner did
not file a reply thereafter.

        This matter is now ripe for consideration.

I.     Legal Framework

        The Vaccine Act permits an award of “reasonable attorneys' fees” and “other costs.” §
15(e)(1). If a petitioner succeeds on the merits of his or her claim, the award of attorneys' fees is
automatic. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need not
prevail on entitlement to receive a fee award as long as the petition was brought in “good faith”
and there was a “reasonable basis” for the claim to proceed. § 15(e)(1). Here, because Petitioner
was awarded compensation, he is entitled to a reasonable award of attorneys’ fees and costs.

        The Federal Circuit has endorsed the use of the lodestar approach to determine what
constitutes “reasonable attorneys' fees” and “other costs” under the Vaccine Act. Avera v. Sec'y of
Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008). Under this approach, “an initial
estimate of a reasonable attorneys' fees” is calculated by “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Id. at 1347–48 (quoting
Blum v. Stenson, 465 U.S. 886, 888 (1984)). That product is then adjusted upward or downward
based on other specific findings. Id.

        Special masters have substantial discretion in awarding fees and may adjust a fee request
sua sponte, apart from objections raised by respondent and without providing petitioners with
notice and opportunity to respond. See Sabella v. Sec'y of Health & Human Servs., 86 Fed. Cl.
201, 209 (2009). Special masters need not engage in a line-by-line analysis of petitioner's fee
application when reducing fees. See Broekelschen v. Sec'y of Health & Human Servs., 102 Fed.
Cl. 719, 729 (2011).

II.    Discussion

       a. Reasonable Hourly Rate

        A “reasonable hourly rate” is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of petitioner's


                                                  2
attorney.” Rodriguez v. Sec'y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F.3d at 1349). There is a “limited exception” that provides for attorney's fees
to be awarded at local hourly rates when “the bulk of the attorney's work is done outside the forum
jurisdiction” and “there is a very significant difference” between the local hourly rate and forum
hourly rate. Id. This is known as the Davis County exception. See Hall v. Sec'y of Health & Human
Servs., 640 F.3d 1351, 1353 (2011) (citing Davis Cty. Solid Waste Mgmt. & Energy Recovery
Special Serv. Dist. v. U.S. EPA, 169 F.3d 755, 758 (D.C. Cir. 1999)).

        For cases in which forum rates apply, McCulloch provides the framework for determining
the appropriate hourly rate range for attorneys' fees based upon the attorneys' experience. See
McCulloch v. Sec'y of Health & Human Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015). The Office of Special Masters has accepted the decision in McCulloch and
has issued a Fee Schedule for subsequent years.3

       Petitioner requests the following rates of compensation for his attorneys: for Mr. Jeffrey
Pop, $400.00 per hour for work performed in 2015 and $420.00 per hour for work performed in
2016-2018; for Ms. Kristina Grigorian, $250.00 per hour for work performed in 2016-2018. Fees
App. Ex. 1 at 2. Petitioner also requests that senior law clerk Thomas Hahn be compensated at
$145.00 per hour and other law clerks be compensated at $125.00 per hour for all work performed
regardless of year. Id.

        The rates requested for the attorneys and law clerks in this case are consistent with what
myself and other special masters have awarded Mr. Pop’s firm for their work on Vaccine Program
cases. See Morrison v. Sec’y of Health & Human Servs., No. 16-526V, 2017 WL 6889720 (Fed.
Cl. Spec. Mstr. Nov. 28, 2018); Contreras-Rodriguez v. Sec’y of Health & Human Servs., No. 05-
626V, 2018 WL 3989507 (Fed. Cl. Spec. Mstr. July 2, 2018). Accordingly, no adjustment to the
requested rates is necessary.

       b. Hours Reasonably Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton ex rel. Saxton v. Sec'y of Health &
Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)). “Unreasonably duplicative or excessive billing” includes “an attorney billing for a
single task on multiple occasions, multiple attorneys billing for a single task, attorneys billing
excessively for intra office communications, attorneys billing excessive hours, [and] attorneys
entering erroneous billing entries.” Raymo v. Sec'y of Health & Human Servs., 129 Fed. Cl. 691,
703 (2016). While attorneys may be compensated for non-attorney-level work, the rate must be
comparable to what would be paid for a paralegal or secretary. See O'Neill v. Sec'y of Health &
3
 The fee schedules are posted on the Court's website. See Office of Special Masters, Attorneys'
Forum Hourly Rate Fee Schedule: 2015–2016,
http://www.uscfc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-
2016.pdf (last visited September 8, 2017); Office of Special Masters, Attorneys' Forum Hourly
Rate Fee Schedule: 2017, http://www.uscfc.uscourts.gov/sites/default/files/Attorneys-
ForumRate-Fee-Schedule2017.pdf (last visited September 8, 2017).
                                                 3
Human Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015).
Clerical and secretarial tasks should not be billed at all, regardless of who performs them. See, e.g.,
McCulloch, 2015 WL 5634323, at *26. Hours spent traveling are ordinarily compensated at one-
half of the normal hourly attorney rate. See Scott v. Sec'y of Health & Human Servs., No. 08–756V,
2014 WL 2885684, at *3 (Fed. Cl. Spec. Mstr. June 5, 2014) (collecting cases). And “it is
inappropriate for counsel to bill time for educating themselves about basic aspects of the Vaccine
Program.” Matthews v. Sec'y of Health & Human Servs., No 14–1111V, 2016 WL 2853910, at *2
(Fed. Cl. Spec. Mstr. Apr. 18, 2016). Ultimately, it is “well within the Special Master's discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton, 3 F.3d at 1522. In exercising that discretion, special masters may reduce the number
of hours submitted by a percentage of the amount charged. See Broekelschen, 102 Fed. Cl. at 728–
29 (affirming the Special Master's reduction of attorney and paralegal hours); Guy v. Sec'y of
Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (same).

        The overall hours spent on this matter (109.9) appear to be reasonable. The undersigned
has reviewed the submitted documentation and does not find any entries to be objectionable, and
Respondent has not pointed to any particular entries as objectionable either. Accordingly, based
on the rates determined, Petitioner shall be awarded a total of $29,713.00 in attorney's fees.

       c. Reasonable Costs

         Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $27,508.25 in costs. The majority of this amount ($23,650.00) is for the expert work of Dr.
David Moore. Dr. Moore’s invoice indicates that he billed 51.3 hours of work at $500 per hour.
Fees App. Ex. 4 at 2. Hours billed included records review, preparation of three expert reports,
and review of respondent’s expert reports. I find both the rate and hours worked by Dr. Moore
to be reasonable and shall reimburse this amount in full.

         The remainder of the requested costs are for routine expenses in the Vaccine Program,
such as the cost of obtaining medical records, medical literature, mailing costs, and the Court’s
filing fee. Fees App. Ex. 2. The undersigned has reviewed the requested costs for reasonableness
and finds all of the requested amounts reasonable and supported by adequate documentation.
Accordingly, Petitioner is entitled to attorneys’ costs in the amount of $27,508.25.

III.   Conclusion

         Based on the foregoing, the undersigned awards the total of $57,221.25, representing
$29,713.00 in attorneys’ fees, and $27,508.25 in costs, in the form of a check made payable jointly
to Petitioner and Petitioner’s counsel, Jeffrey Pop, Esq. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance herewith.4

       IT IS SO ORDERED.


4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                   4
s/Mindy Michaels Roth
Mindy Michaels Roth
Special Master




  5